Citation Nr: 1816610	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-11 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent from June 1, 2011 to August 6, 2017 for voiding dysfunction as a residual of prostate cancer based on urinary frequency.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967, during the Vietnam Era.  For his service, he received the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal with 60 device. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which reduced the evaluation of service-connected prostate cancer from 100 percent disabling to 20 percent disabling, based on residuals.

During the pendency of the appeal, in a September 2017 rating decision, the RO granted an increased disability rating of 60 percent for voiding dysfunction as a residual of prostate cancer based on urinary leakage, effective August 7, 2017.  The 60 percent disability rating is the maximum disability rating for any manifestation of a voiding dysfunction.  38 C.F.R. §§ 4.115a, 4.115b (2017).  Moreover, the Veteran has, through his representative, expressed his satisfaction with the 60 percent rating.  Accordingly, the issue on appeal has been characterized to include only that time period for which the Veteran is rated less than 60 percent disabled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is entitled to a disability rating in excess of 20 percent for voiding dysfunction as a residual or prostate cancer based on the number or urinary incidents he experiences.  May 2012 VA Form 9. 

In furtherance of this claim, the Veteran's VA treatment records have been associated with the claims file.  Among these records, a January 2016 VA Primary Care Consult noted he was in the care of a private urologist, Dr. C.J.G., status post-radiation and chemotherapy for residuals of prostate cancer.  A subsequent January 2017 VA Primary Care Note confirmed that he remained in Dr. C.J.G.'s care.  However, a review of the claims file discloses the VA last requested treatment records from Dr. C.J.G. in February 2010, and the most recent treatment record received from Dr. C.J.G. is dated January 2011.  February 2010 Letter to Dr. C.J.G.; January 2011 M.U. History and Physical.  

Dr. C.J.G.'s private treatment records are relevant.  Thus, a remand is necessary to obtain them.  38 C.F.R. §§ 4.115a, 4.115b.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any private care providers who have treated him since February 2010 for any claimed conditions.  A release for the records of Dr. C.J.G. must be specifically requested.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




